DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
	Claims 1 - 18 of this application conflict with claims 1 - 20 of U.S. Patent 10,328,337.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 - 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 – 20 of U.S. 10,328,337.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Applicant is advised that should claim 1 be found allowable, claim 1 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Claims 1 - 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of U.S. Patent No. 10,328,337.  This is a double patenting rejection.
	Claim 1 recites a system for unlocking game content for users of an online game, wherein the users are associated with client computing platforms, (claim 1, lines 1 – 2), the system comprising the system comprising: one or more processors configured by machine-readable instructions to: execute one or more instances of the online game to facilitate presentation of the online game to the users, and implement in-game actions in the one or more instances of the online game as requested by the users, wherein the users include a first user and a discrete set of one or more other users, wherein the first user is associated with a first client computing platform configured to transmit information via a network to the system, (claim 1, lines 3 – 10), receive a first affiliation request, from the first client computing platform, to establish a first affiliation including the first user and the discrete set of one or more other users, wherein the first affiliation has a functional significance within the online game that remains active across the one or more instances such that individual users within the first affiliation have one or more capabilities that are not available to users not within the first affiliation, (claim 1, lines 14 – 23), receive one or more individual affiliation acceptances from individual users in the discrete set of one or more other users, wherein an individual affiliation acceptance indicates an individual user has joined the first affiliation, (claim 1, lines 25 – 27), determine a first affiliation size, wherein the first affiliation size represents how many users have joined the first affiliation, (claim 1, lines 28 – 29), compare the first affiliation size to a threshold number of users; and responsive to the first affiliation size breaching the threshold number of 20Patent Application Attorney Docket No. 45MP-044013 users, make content in the online game available to the first user, (claim 1, lines 30 – 32). 
	Claim 2 recites wherein the content is not made available to the other users included in the first affiliation, (claim 1, lines 35 – 36). 
	Claim 3 recites wherein the one or more processors are further configured by machine-readable instructions to establish the first affiliation responsive to obtaining the first affiliation request, (claim 3, lines 1 – 4). 
	Claim 4 recites wherein the one or more processors are further configured by machine-readable instructions to establish the first affiliation responsive to receiving the one or more individual affiliation acceptances, (claim 4, lines 1 – 3). 
	Claim 5 recites wherein the one or more processors are further configured by machine-readable instructions to establish the first affiliation such that the first affiliation is persistent over time, (claim 6, lines 1 – 3). 
	Claim 6 recites wherein the functional significance within the online game of the first affiliation is persistent over time, (claim 7, lines 1 – 2). 
	Claim 7 recites wherein one or more relationships exist between the first user and the discrete set of one or more other users based on their inclusion in the first affiliation, the relationships comprising one or both of a leadership relationship and a21Patent Application Attorney Docket No. 45MP-044013role relationship, (claim 8, lines 1 – 4). 
	Claim 8 recites wherein the relationships provide capabilities between the first user and the discrete set of one or more other users that are not available to users not included in the first affiliation, the capabilities comprising one or more of sharing goods, trading goods, sharing services, trading services, sharing player characters, trading player characters, sharing items, and/or trading items, (claim 9, lines 1 – 6). 
	Claim 9 recites wherein content made available to the first user comprises one or more of a new quest, a new map region, a new weapon, a new technology, a new skill, a new troupe, a new mount, and/or a new power-up available for purchase, (claim 10, lines 1 – 4). 
	Claim 10 recites a computer-implemented method for content being made available to users of an online game, wherein the users are associated with client computing platforms, the method being implemented in a computer system that includes one or more processors configured by machine-readable instructions, (claim 11, lines 1 – 4), the method comprising the method comprising: executing one or more instances of the online game to facilitate presentation of the online game to the users, and to implement in-game actions in the one or more instances of the online game as requested by the users, wherein the users include a first user and a discrete set of one or more other users, wherein the first user is associated with a first client computing platform that transmits information via a network to the computer system, (claim 11, lines 4 – 12), obtaining a first affiliation request, from the first client computing platform, to establish a first affiliation including the first user and the discrete set of one or more other users, wherein the first affiliation has a functional significance within the online game that remains active across the one or more instances such that individual users within the first affiliation have one or more capabilities that are not available to users not within the first affiliation, (claim 11, lines 19 – 25), receiving one or more individual affiliation acceptances from individual users in the discrete set of one or more other users, wherein an individual affiliation acceptance indicates an individual user has joined the first affiliation, (claim 11, lines 27 – 29), determining a first affiliation size, wherein the first affiliation size represents how many users have joined the first affiliation, (claim 11, lines 30 – 31), comparing the first affiliation size to a threshold number of users; and responsive to the first affiliation size breaching the threshold number of users, making content in the online game available to the first user, (claim 11, lines 32 – 34). 
	Claim 11 recites wherein the content is not made available to the other users included in the first affiliation, (claim 11, lines 37 – 38). 
	Claim 12 recites further comprising establishing the first affiliation responsive to obtaining the first affiliation request, (claim 13, lines 1 – 3). 
	Claim 13 recites further comprising establishing the first affiliation responsive to receiving the one or more individual affiliation acceptances, (claim 14, lines 1 – 3). 
	Claim 14 recites further comprising establishing the first affiliation such that the first affiliation is persistent over time, (claim 16, lines 1 – 2). 
	Claim 15 recites wherein establishing the first affiliation comprises: initiating the first affiliation request by transmission of information via the first client computing platform from the first user, (claim 17, lines 1 – 5). 
	Claim 16 recites wherein one or more relationships exist between the first user and the discrete set of one or more other users based on their inclusion in the first affiliation, the relationships comprising at least one of a leadership relationship and a role relationship, (claim 18, lines 1 – 4). 
	Claim 17 recites wherein the relationships provide capabilities between the first user and the discrete set of one or more other users that are not available to users not included in the first affiliation, the capabilities comprising at least one of sharing goods, trading goods, sharing services, trading services, sharing player characters, trading player characters, sharing items, and trading items, (claim 19, lines 1 – 6). 
	Claim 18 recites wherein content made available to the first user comprises at least one of a new quest, a new map region, a new weapon, a new technology, a new skill, a new troupe, a new mount, and a new power-up available for purchase, (claim 20, lines 1 – 4). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC M THOMAS/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715